DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Regarding Claims 1-19: Considering Prong 1 of the 101 analysis, the claim 1   recites mathematical concepts that is used to” A method for training a backpropagation-enabled regression process for predicting values of an attribute of subsurface data, the method comprising the steps of: (b) computing a predicted value of the attribute, wherein the predicted value has a prediction dimension of at least 1 and is at least 1 dimension less than the input dimension.”. Considering Prong 1 of the 101 analysis, the limitations in claims 1  recites an abstract idea, in particular a mathematical concepts, a set of concepts that may be performed mathematical calculation base result.    
Thus, the claim recites a set of mathematical algorithm steps. Which for the Prong 1  of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical formulation steps based result, there is no the additional element  in the claims and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
 
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because; although, claims recite elements of “(a) inputting a multi-dimensional seismic data set with an input dimension of at least two into a backpropagation-enabled process”, step appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mathematical concepts steps in the abstract idea can be performed.    .
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use, without reciting a particular technological process which was being improved.)    There is no context provided in the claims which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claims 2- 19 recite further details of abstract idea of mathematical concepts. Therefore, Dependent Claims   2- 19 recite further details of abstract idea of mathematical concepts as cited in Claim 1 without any practical application and inventive concepts and thus Claims are ineligible. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim 1: In claims recite a limitation, e.g. Claim 1, and all dependent claims refer to " A method for training a back­propagation-enabled regression process". In the detailed description of figure 4, there is no mention of the word regression. What is described in this section seems to be sequence of multiple weighting of features. It is not clear a which point a regression is performed, if at all. The burden of implementing a regression process is therefore unduly shifted to the reader and make the claims indefinite. The process of weighting can be regarded to be a segmentation or classification process and therefore the term "regression" is regarded as meaning classification or segmentation throughout. 
Regarding Claims 1-5: claims refer to a "prediction dimension". A prediction, as the term is conventionally used in the context of seismic data is a probability that a certain point will belong to a particular group of features (e.g. faults, salt dome flanks, erosion horizons ... ). A prediction is therefore a number, which does not have a dimension and make the claims indefinite. It seems that what is meant in the present application, is that the output dataset containing the predictions will have a certain dimension, which in the case of the present claims will be smaller than the dimension of the input dataset. The claims have been interpreted in this way.
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by 
 Waldeland et al. ( "Convolutional neural networks for automated seismic interpretation", The Leading Edge, vol. 37, no. 7, 1 July 2018 (2018-07-01), pages 529-537, XP055607330), alternately Ying Jiang ( "Detecting geological structures in seismic volumes using deep convolutional neural networks", , 22 February 2017 (2017-02-22)), alternately Lei Huang ET AL ( "A scalable deep learning platform for identifying geologic features from seismic attributes", The Leading Edge, vol. 36, no. 3, 30 March 2017 (2017-03-30), pages 249-256).

Regarding Claim 1. Waldeland teaches a method for training (section "Training the network'') a backpropagation-enabled (Back-propagation, page 532)  regression process (stochastic gradient descent, page 532) for predicting values of an attribute of subsurface data, the method comprising the steps of(The goal is to have the network predicting the class of the center pixel of the small cubes. page 533, last sentence of left column.):
(a) inputting a multi-dimensional seismic data set with an input dimension of at least two into a backpropagation-enabled process30 cubes; page 533, right column, second sentence);
 (b) computing a predicted value of the attribute(predict the class at each location; page 533, right column, third sentence), wherein the predicted value has a prediction dimension of at least 1 and is at least 1 dimension less than the input dimension(the network predicts the class of the center pixel; figure 7).
Alternately
Regarding Claim 1. Jiang teaches (a method for training a backpropagation-enabled regression process for predicting values of an attribute of subsurface data, the method comprising the steps of:(a) inputting a multi-dimensional seismic data set with an input dimension of at least two into a backpropagation-enabled process; (b) computing a predicted value of the attribute, wherein the predicted value has a prediction dimension of at least 1 and is at least 1 dimension less than the input dimension)( (sections 1.1.3, 2.3.2, 2.3.3, 3, 3.1.1 and figure 3.1)).
Alternately
Regarding Claim 1. Huang teaches (a method for training a backpropagation-enabled regression process for predicting values of an attribute of subsurface data, the method comprising the steps of:(a) inputting a multi-dimensional seismic data set with an input dimension of at least two into a backpropagation-enabled process; (b) computing a predicted value of the attribute, wherein the predicted value has a prediction dimension of at least 1 and is at least 1 dimension less than the input dimension)(fig. 9 and claim 1)

Regarding Claim 2. Waldeland, alternately  Jiang, alternately  Huang further teaches the input dimension is at least 2, and the prediction dimension is 1(Waldeland’s 3D seismic data cube, scaled down to a prediction on a center cube; slices; figures 7, 8 and 9) (Jiang’s 20 and 30 datasets; linear features like faults and channels, and 20 test results, section 3 "Methods", and figure 3.1) (Huang ‘s figure 9, title).

Regarding Claim 3. Waldeland, alternately  Jiang, alternately  Huang further teaches the input dimension is at least 3, and the prediction dimension is selected from the group consisting of 1 and 2 dimensions(Waldeland’s 3D seismic data cube, scaled down to a prediction on a center cube; slices; figures 7, 8 and 9) (Jiang’s 20 and 30 datasets; linear features like faults and channels, and 20 test results, section 3 "Methods", and figure 3.1) (Huang ‘s figure 9, title).

Regarding Claim 4. Huang further teaches the input dimension is at least 4, and the prediction dimension is selected from the group consisting of 1, 2 and 3 dimensions(Huang ‘s figure 9, title).

Regarding Claim 5. Huang further teaches the input dimension is at least 5, and the prediction dimension is selected from the group consisting of 1, 2, 3 and 4 dimensions(Huang ‘s figure 9, title).

Regarding Claim 6. Waldeland, alternately  Jiang, alternately  Huang further teaches the multi-dimensional seismic data is selected from the group consisting of 2D seismic data and 2D data extracted from seismic data of 3 or more dimensions (Waldeland’s 3D seismic data cube, scaled down to a prediction on a center cube; slices; figures 7, 8 and 9) (Jiang’s 20 and 30 datasets; linear features like faults and channels, and 20 test results, section 3 "Methods", and figure 3.1) (Huang ‘s figure 9, title).

Regarding Claim 7. Waldeland, alternately  Jiang, alternately  Huang further teaches the multi-dimensional seismic data set is selected from the group consisting of 3D seismic data and 3D data extracted from seismic data of 4 or more dimensions(Waldeland’s 3D seismic data cube, scaled down to a prediction on a center cube; slices; figures 7, 8 and 9) (Jiang’s 20 and 30 datasets; linear features like faults and channels, and 20 test results, section 3 "Methods", and figure 3.1) (Huang ‘s figure 9, title).

Regarding Claim 8. Huang further teaches the multi-dimensional seismic data set is selected from the group consisting of 4D seismic data and 4D data extracted from seismic data of 5 or more dimensions(Huang ‘s figure 9, title).

Regarding Claim 9. Waldeland, alternately  Jiang, alternately  Huang further teaches the multi-dimensional seismic data set comprises multiple attributes(Waldeland’s coloured attribute maps for a number of attributes, see figure 9) (Jiang’s section 1.1.3 "Seismic Attributes" gives examples for seismic attributes; sections 2.3.2. and 2.3.3.on CNNs ''AlexNet" and "VGG Net" show the use of colour channels.) (Huang ‘s figure 9, title).

Regarding Claim 10. Waldeland, alternately  Jiang, alternately  Huang further teaches the multiple attributes comprise 3 color channels(Waldeland’s coloured attribute maps for a number of attributes, see figure 9) (Jiang’s section 1.1.3 "Seismic Attributes" gives examples for seismic attributes; sections 2.3.2. and 2.3.3.on CNNs ''AlexNet" and "VGG Net" show the use of colour channels.) (Huang ‘s figure 9, title).

Regarding Claim 11. Waldeland, alternately  Jiang, alternately  Huang further teaches the predicted value is made on a 1D seismic array from an input dimension of at least of 2(Waldeland’s 3D seismic data cube, scaled down to a prediction on a center cube; slices; figures 7, 8 and 9) (Jiang’s 20 and 30 datasets; linear features like faults and channels, and 20 test results, section 3 "Methods", and figure 3.1) (Huang ‘s figure 9, title).

Regarding Claim 12. Waldeland, alternately  Jiang, alternately  Huang further teaches the predicted value is made on a 2D seismic array from an input dimension of at least 3(Waldeland’s 3D seismic data cube, scaled down to a prediction on a center cube; slices; figures 7, 8 and 9) (Jiang’s 20 and 30 datasets; linear features like faults and channels, and 20 test results, section 3 "Methods", and figure 3.1) (Huang ‘s figure 9, title).

Regarding Claim 13. Huang further teaches the predicted value is made on a 3D seismic array from an input dimension of at least 4(Huang ‘s figure 9, title).

Regarding Claim 14. Huang further teaches the predicted value is made on a 4D seismic array from an input dimension of at least 5(Huang ‘s figure 9, title).

Regarding Claim 15. Huang further teaches, wherein the predicted value is made on a 5D seismic array from an input dimension of at least 6(Huang ‘s figure 9, title).

Regarding Claim 16. Waldeland, alternately  Jiang, alternately  Huang further teaches the backpropagation-enabled process is a deep learning process(Waldeland’s deep convolutional network, abstract) (Jiang’s deep convolutional network; title) (Huang ‘s figure 9, title).

Regarding Claim 17. Waldeland, alternately  Jiang, alternately  Huang further teaches, wherein the backpropagation-enabled process is a supervised regression process, comprising the step of comparing attributes computed in a conventionally computed technique with the ones from a supervised regression technique(Waldeland’s training on manually classified slice from the 30 Barents sea data set; section "Example: Salt classification'') (Jiang’s annotating desired structures on 20 slices; page 29, first sentence; Parihaka dataset, page 28, last paragraph) (Huang ‘s figure 9, title).

Regarding Claim 18. Waldeland, alternately  Jiang, alternately  Huang further teaches, wherein the backpropagation-enabled process is selected from the group consisting of supervised, semi-supervised, unsupervised processes and combinations thereof(Waldeland’s training on manually classified slice from the 30 Barents sea data set; section "Example: Salt classification'') (Jiang’s annotating desired structures on 20 slices; page 29, first sentence; Parihaka dataset, page 28, last paragraph) (Huang ‘s figure 9, title).

Regarding Claim 19. Waldeland, alternately  Jiang, alternately  Huang further teaches, wherein the multidimensional seismic data set is comprised of seismic data selected from the group consisting of field-acquired data, synthetic data, and combinations thereof(Waldeland’s training on manually classified slice from the 30 Barents sea data set; section "Example: Salt classification'') (Jiang’s annotating desired structures on 20 slices; page 29, first sentence; Parihaka dataset, page 28, last paragraph) (Huang ‘s figure 9, title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2857



/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2857